Citation Nr: 0012655	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  98-18 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1964 to May 
1967.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a May 1997 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  Competent evidence of bilateral hearing loss in service 
or sensorineural hearing loss as an organic disease of the 
nervous system within one year from separation from service 
has not been presented.

2.  Competent, credible evidence of post-service right 
hearing loss disability has not been presented.

3.  Competent evidence attributing post-service left hearing 
loss disability to service has not been presented.


CONCLUSION OF LAW

The claim for service connection for bilateral hearing loss 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appeal stems from a May 1997 rating decision wherein the 
RO denied service connection for bilateral hearing loss.  
Service connection for bilateral hearing loss disability had 
been denied in April 1996, and the appellant requested 
reconsideration of the RO's decision prior to the time for 
filing a Notice of Disagreement had run out.  The appellant 
perfected an appeal from the May 1997 rating decision as to 
the sole issue of entitlement to service connection for 
bilateral hearing loss disability.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  Service connection is warranted 
for organic diseases of the nervous system (sensorineural 
hearing loss) when it is manifested to a compensable degree 
within one year following service.  38 U.S.C.A. §§ 1101, 1112 
(West 1991); 38 C.F.R. §§ 3.307, 3.309(a) (1999).

Additionally, entitlement to service connection for impaired 
hearing is subject to the requirements of 38 C.F.R. § 3.385 
(1999), which provides:

For the purpose of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 
2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech 
recognition scores using the Maryland CNC 
Test are less than 94 percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss).

The appellant did not serve in combat, therefore the 
provisions of 38 U.S.C.A. § 1154 (West 1991) do not apply.

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded. 38 U.S.C.A. § 5107(a).  A well grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet App. 
78, 81 (1990).  

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

Hearing loss was not identified in service.  At the time of 
his separation examination in April 1967, the appellant 
denied ear trouble, running ears or hearing loss.  His 
hearing was 15/15 in both ears.  In May 1967 the appellant 
certified there had been no change in his medical condition 
since his prior examination.

On the authorized audiological evaluation in September 1995, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
30
35
40
LEFT
40
35
35
55
65

Speech audiometry was not reported.  The appellant reported a 
history of military noise exposure.  One incident left him 
hospitalized with dizziness, nausea and hearing loss.  The 
appellant exhibited pseudohypacusic behaviors.  Final 
thresholds might have been exaggerated.  The high frequency 
left ear thresholds (3000 Hz and 4000 Hz) were consistent 
with otoacoustic emissions and were probably correct.  The 
examiner stated, "Interpret and adjudicate with caution as 
true thresholds may be slightly better than recorded.  
Further testing would be needed before audiologic 
recommendations could be made."

On the authorized audiological evaluation in August 1998, 
pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
40
55
55
45
50
LEFT
90
105
105
95
95

Speech audiometry revealed excellent speech recognition 
ability in both ears.  Psuedohypacusic behaviors were 
observed.  The excellent speech recognition scores were 
inconsistent with the moderate-severe loss for the right ear 
and the profound loss for the left ear.  The thresholds 
obtained for the left ear were much worse than expected given 
the appellant's noise history.  He was able to answer all of 
the examiner's questions with the examiner facing away from 
the appellant which was inconsistent with the degree of 
hearing loss obtained through testing.  The results were 
unreliable and inconsistent with previous test results.  The 
claim should not be adjudicated until reliable and consistent 
results could be obtained.

At the recommendation of the previous examiner, the RO 
obtained another authorized audiological evaluation in 
October 1998.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
15
20
LEFT
20
20
20
25
30

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 92 percent in the left ear.  
The examiner indicated that the admitted thresholds had 
varied significantly among three examinations.  The 
thresholds and discrimination scores obtained as a result of 
this examination were near normal and more accurate than 
those obtained previously.  However, given the past 
variability, it remained possible that actual thresholds were 
slightly better.  Overall, the results obtained for this 
veteran would not support a claim of significant hearing loss 
due to military noise exposure.

The appellant testified before the RO in July 1998.  He had 
not been exposed to loud noise prior to service.  He was a 
missile crewman on a launcher in service, and was present 
when the missiles were fired.  He was not provided any 
hearing protection.  He had pain in his ears after the 
missiles fired.  He also had noise exposure due to sleeping 
near generators.  He complained about ear pain in his left 
ear in service and at the time he was separated, but the 
doctor told him it would go away.  He put up with it all his 
life, but in the past three or four years his hearing started 
getting worse, especially in his left ear.

Competent evidence of hearing loss in service or of 
sensorineural hearing loss to a compensable degree within 
one year from separation from service has not been 
presented.  The audiologic examinations conducted in 
September 1995 and August 1998 fail to provide competent 
evidence of post-service bilateral hearing loss disability 
for VA purposes.  The examiners in each instance advised the 
reviewer that the trustworthiness of the results were in 
question and that due to their unreliability, further 
testing was indicated.  Therefore, the Board can place no 
reliance on these results.  The October 1998 examination 
failed to demonstrate right hearing loss disability for VA 
purposes.  A medical examination or other medical evidence 
that shows that the veteran currently suffers from a claimed 
disability is a fundamental prerequisite for establishing 
service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Absent proof of a present right ear hearing 
loss disability for VA purposes, there can be no valid 
claim.  

The October 1998 examiner reported a 92 percent speech 
recognition score for the left ear, which is indicative of 
hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  
The examiner indicated that the discrimination scores were 
near normal and more accurate than those obtained 
previously.  However, the examiner went on to state that the 
results obtained for this veteran would not support a claim 
of significant hearing loss due to military noise exposure.  
Therefore, as to the left ear, competent evidence 
attributing post-service left hearing loss disability to 
service has not been presented, in fact there is competent 
evidence refuting service connection.

The Board has considered the appellant's testimony.  Lay 
testimony is competent only when it regards features or 
symptoms of injury or illness, but may not be relied upon 
for establishing a medical diagnosis, be that a current 
diagnosis or one linking a current disability to service.  
Layno v. Brown, 6 Vet. App. 465. 469-70 (1994).  Although 
the appellant is competent to report noise exposure in 
service, he lacks the medical training and expertise to 
provide competent evidence of hearing loss disability for VA 
purposes.  Additionally, although in testimony the appellant 
indicated that he had complained of ear pain in service and 
reported it to a doctor, on his separation examination he 
denied any ear problems or hearing loss.

The Board cautions that this in not an instance where the 
Board has failed to presume the truth of the evidence or 
weighed the evidence prior to making a determination of well 
groundedness.  Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  In the instant case, competent medical examiners in 
September 1995 and August 1998 indicated that the results of 
their audiometric testing were unreliable and were not to be 
used for adjudication purposes, therefore the examiners found 
the results unreliable.  The remaining examination in October 
1998 failed to provide competent evidence of post-service 
right hearing loss disability for VA purposes or competent 
evidence linking post-service left hearing loss disability to 
service.

Finally, because the Board will not reach the merits of the 
appellant's claim, the Board need not address the appellant's 
argument as to the application of the benefit-of-the-doubt 
rule.  See Martinez v. Brown, 6 Vet. App. 462, 464 (1994) 
("in the context of a well grounded claim, the benefit[-
]of[-]the[-]doubt doctrine applies to the adjudication of the 
merits of a claim"); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).



ORDER

Service connection for bilateral hearing loss disability is 
denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

